DETAILED ACTION

Response to Amendment
1 	This office action is in response to applicant’s communication filed on 02/21/2022 in response to PTO Office Action mailed 11/19/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1 and 11 has been amended. No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
3.	This application has a provisional application filed on 04/05/2019.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/08/2021 and 01/03/2022 are being considered by the examiner.
Response to Arguments
5.	 Applicant's argument with respect to 35 USC 103 have been fully considered but are moot in view of new ground(s) of rejection. The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6	Claims 1 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  The claimed amended feature “…the second set of hyperlinks” in the  a second hyperlink of the second set of hyperlinks displayed within the first graphical component…” has antecedent basis issue. The claimed limitation before this feature indicates dynamically populates the second graphical component for displaying a second set of hyperlinks corresponding to one or more subsequent child nodes of the child nodes. Thus, the second set of hyperlinks should be associated within the second graphical component BUT not displayed within the first graphical component.  For examining purpose, the Examiner has interpreted this feature as when the user selects a second hyperlink in a first graphical component [e.g. the parent component], the system would populate data within a second graphical component [e.g. the child component].
      				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Holbrook (US 2007/0011146 A1) and in view of Randhawa (US 2020/0097609 A1).
         
Referring to claims 1 and 11, Holbrook discloses a method of visualizing data corresponding to a nodal network (See para. [0017] and para. [0074], providing a user-friendly, intuitive graphical user interface for the presentation and review of search results from any hierarchically [tree nodes structures including category [parents], sibling nodes [children]] organized databases (see para. [0017] and para. [0074] hierarchical databases having data elements), the method comprising: presenting, by a server, a graphical user interface for on a display screen, wherein the graphical user interface displays a first graphical component and a second graphical component (See para. [0091]-para. [0092] and Figures 3 and 4, presenting bulb-like category icons 420 [e.g. multiple graphical icons] for selected number of matching websites falling within each parent category color).
 	dynamically populating, by the server, the first graphical component for display using data corresponding to a node where the server displays a first set of hyperlinks corresponding to one or more child nodes of the node (See para. [0094] and para. [0095] and Figures 3-5, the data elements are subsequently displayed in category and subcategories icons [e.g. child nodes], each of the parent category names 406 can be color coded to indicate at least one of the matching websites [a set of hyperlinks] in the cluster has a first [e.g. lower or child level] subcategory in its category path that different from at least one other matching website [e.g. a first set of hyperlinks] in that cluster 420. The parent category icon 406 can be a different color, for example displaying a first level subcategory names for the depicted websites [e.g. a first set of hyperlinks] in the shopping category, namely Vehicles, Recreation and Hobbies; Auctions and Sports);
	upon receiving an indication that a user has interacted with a first hyperlink of the first set of hyperlinks displayed within the first graphical component, identifying, by the server, a child node corresponding to the first hyperlink (See para. [0098] and Figurers 3-6, in response to a user input [e.g. the user clicks over the first over level subcategory name] in a first level subcategory [e.g. a child node] icon 405), for example in response to receiving the user input clicking on a child node [first hyperlink #2 Recreation and Hobbies”]); 
dynamically populating, by the server, the second graphical component with data corresponding to the child node where the server displays a second set of hyperlinks corresponding to one or more subsequent child nodes of the child node (See para. [0098] and para. [0105] and Figures 6 and 7, displaying bulb-like category icons 620 for selected a second set number of matching websites [e.g. 1. Cars, 2. Slot Cars, 3 Radio control) falling within the first level subcategory]), 
upon receiving an indication that a user has interacted with a second hyperlink of the second set of hyperlinks (See para. [0108] and Figures 5 and 6 upon user has interact with Cars on the second set number of matching websites [e.g. 1. Cars, 2. Slot Cars, 3 Radio control]);
 identifying, by the server, a subsequent child node corresponding to the second hyperlink; and dynamically populating, by the server, the second graphical component with data corresponding to the subsequent child node (See para. [0108]-para. [0111] and Figurers 6-8. Identifying a third level subcategories in response to matching web sites for subcategory in response to user interaction, for example a webpage 801 including a subsequent child nodes 820 corresponding to cars).
Holbrook discloses all the claimed populating steps in response to user’s indication but Holbrook does not explicitly disclose the populating steps are displayed into two graphical components on a same page of a displayed screen.
Randhawa discloses upon receiving an indication a user has interacted with a first hyperlink displayed within a first graphical component; identify a child node corresponding to the first hyperlink (See para. [0021] and Figure 3, the user selects data descriptor entitled Macrofolder 1 in a first panel, the system identifies data item descriptors that are child item descriptors to selected data item descriptor Macro folder 1); dynamically populating a second set of hyperlinks displayed within a second graphical component (See para. [0021] and Figure 3, the system displays child data item descriptors to the selected data item descriptor Macrofolder 1 in a second panel); upon receiving an indication that a user has interact with a second hyperlink displayed within the first graphical component (See para. [0023] and Figure 4, the user selects data item descriptor entitled Macrofolder1Sub1 in the first panel), identifying a subsequent child node corresponding to the second hyperlink (See para. [0023] and Figure 4, the system identifies child data item descriptors corresponding to the selected data item descriptor Macrofolder1Sub1); dynamically populating the second graphical component for displaying the data corresponding to the subsequent child node (See para. [0023] and Figure 4, the system displays data item descriptors that are child data item descriptors to the selected data item descriptor macrofolder1Sub1); dynamically relocating data displayed on the second graphical component on the first graphical component (See para. [0022] and Figures 1 and 3, the system shifts or relocates data from the right or second panel [e.g. item 118] onto the left or first panel [item 116]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Holbrook system to display the second graphical component in different portion of the display screen, taught by Randhawa. Skilled artisan would have been motivated for an intuitive and effective way for allowing a user to navigate through a set of hyperlinks/folders. A user can navigate back and forth through the folder/link structure displayed in the browser panel by pressing the forward or back arrows key on a keyboard (See Randhawa, para. [0012]). In addition, both references (Randhawa and Holbrook) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging data items in a tree node structure or a hierarchal structure. This close relation between both references highly suggests an expectation of success.
As to claims 2 and 12, Holbrook discloses dynamically relocating, by the server, the data displayed on the second graphical component to the first graphical component (See para. [0109], the system can display from bulb-like category icons in Figure 8 to bulb-like category icons in Figure 4 by navigate back and forth between previously viewed pages or screens using BACK/Forward butters or arrows typically appearing on a user’s computer display). 
As to claims 3 and 13, Holbrook discloses wherein the relocation is executed in a manner invisible on the display screen (See para. [0074[, the system includes a GUI that displays one hierarchical level at a time; presents all aggregate data elements for a displayed category with paths that are implied, the system displays all matching sibling category nodes at each node, any displayed category node can be drilled down to the next lower hierarchical level of the categories tree or drilled out to immediately access a data element, each category node can be presented as a circle with the node’s corresponding category name).
As to claims 4 and 14, Holbrooke discloses wherein the first graphical component corresponds a display screen and the second graphical component corresponds to a display screen (See para. [0091]-para. [0092] and Figures 3, 4 and 6 and 8, presenting the first graphical component bulb-like category icons 420 for selected number of matching websites falling within each parent category color and presenting the second graphical component bulb-like sub category icons 820 for selected number of matching websites falling within lower level sub-categories).
Holbrooke does not explicitly disclose the first graphical component corresponds to a left portion of a display screen and the second graphical component corresponds to a right portion of the display screen. 
However, Randhawa discloses the first graphical component corresponds to a left portion of a display screen (See Figure 1 and para. [0020], panel 116) and the second graphical component corresponds to a right portion of the display screen (See Figure 1 and para. [0020], panel 118).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Holbrook system to display the second graphical component in different portion of the display screen, taught by Randhawa. Skilled artisan would have been motivated for an intuitive and effective way for allowing a user to navigate through a set of hyperlinks/folders. A user can navigate back and forth through the folder/link structure displayed in the browser panel by pressing the forward or back arrows key on a keyboard (See Randhawa, para. [0012]). In addition, both references (Randhawa and Holbrook) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging data items in a tree node structure or a hierarchal structure. This close relation between both references highly suggests an expectation of success.
As to claims 6 and 16, Holbrook discloses wherein in response to identifying a subsequent child node, the server removes data corresponding to the node displayed on the first graphical component (See Figure 6, display child node 602 without the first level subcategory node(s) for the depicted websites in the shopping category, namely Vehicles, Recreation and Hobbies; Auctions and Sports as shown in Figure 4). 
As to claims 7 and 17, Holbrook discloses wherein the data corresponding to the subsequent child node is a website (See Figure 7, website links 707 are corresponding to the subsequent child nodes 620 in Figures 5 & 6). 
As to claims 8 and 18, Holbrook discloses the server displays a graphical indicator indicating that a hyperlink is associated with a subsequent child node (See Figure 7, website links 707 are corresponding to the subsequent child nodes 620 in Figures 5 & 6). 
As to claims 9 and 19, Holbrook discloses wherein any hyperlink associated with a child node or a subsequent child node is visually distinct from other hyperlinks (See Figures 8 and 9A, the hyperlink is associated with subsequent child node 820 is related to auto racing only). 
As to claims 10 and 20, Holbrook discloses wherein the server receives the first set of hyperlinks from an electronic platform (See para. [0089] and para. [0092] and Figures 3 and 4, the search platform receives web site icons 402 can be made accessible to the user, each website icon is a hyperlink to the website being represented).
8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US 2007/0011146 A1) and in view of Randhawa (US 2020/0097609 A1) and further in view of Hanagata (US 2006/0282443 A1).
As to claims 5 and 15, Holbrooke discloses wherein the first graphical component corresponds to a top portion of a display screen (See para. [0091]-para. [0092] and Figures 3, 4, 6 and 8, presenting the first graphical component bulb-like category icons 420 for selected number of matching websites falling within each parent category color) and the second graphical component corresponds to a top portion of the display screen (See para. [0091]-para. [0092] and Figures 3, 4 and 6 and 8, presenting the first graphical component bulb-like category icons 420 for selected number of matching websites falling within each parent category color). 
Holbrooke does not explicitly disclose the second graphical component corresponds to a bottom portion of the display screen.
However, Hanagata discloses the second graphical component corresponds to a bottom portion of a display screen (See para. [0557] and para. [0558] and Figures 6 and 43, the second graphical child node N 21 is displayed on a lower portion of the display)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Holbrook system to display the second graphical component in different portion of the display screen, taught by Hanagata. Skilled artisan would have been motivated to arrange data elements at an attention-receiving position (See Hanagata, para. [0151] and para. [0152]). In addition, all the references (Randhawa, Hanagata and Holbrook) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging data items in a tree node structure or a hierarchal structure. This close relation between all the references highly suggests an expectation of success.
					
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153